Title: To Thomas Jefferson from Phebe Baldwin, 21 October 1804
From: Baldwin, Phebe
To: Jefferson, Thomas


               
                  Sir—
                  Paterson October the 21t 1804
               
               I will Speak to you as the Father of this Country—and the Man of feeling—being oppressd with many distresses, I am totally Ignorant of the Pleasing dignified Method of address—
               I cannot think it improper for me, as the Wife of Capt. Baldwin—to plead with you in his behalf—Surely his Sufferings are many, too many not to be rememberd—his being war-worn is no honourable distinction Now—but as long as there is a door of Mercy, there is hope—
               
               Not many weeks ago I wrote to you Sir, respecting his half-pay—for alas it is all his dependance at present—I hoped it might be Possible for to receive it, as in time of war, Monthly—or at lest quarterly either of those Statements would be of great benefit to him—Some years ago, I made the Same request to General Washington, he heard, and granted my Pepetion—but much greater the favour would be at this time—as I am Surrounded by a Family of Children looking Up for Support—if you Great Sir, are a Parent, reflect on the wretched Situation of an old Soldier Unable to procure his bread by labour and threatened by Extream Poverty to die in Obscurity—
               Let me again repeat my anxious wishes for him to be Considered—Surely you will receive a double blessing for releiving Misery—and though the distance is great, yet your Name Shall lose no merit by the Action—
               With every Mark of Respect
               
                  
                     Phebe Baldwin
                  
               
            